   Case 2:20-cv-00605-KD-B Document 19 Filed 09/07/21 Page 1 of 1                  PageID #: 553


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

JAMES RIVERS,                           )
    Plaintiff,                          )
                                        )
v.                                      )
                                        )                      CIVIL ACTION 2:20-00605-KD-B
KILOLO KIJAKAZI, Acting Commissioner of )
Social Security,                        )
       Defendant.                       )

                                            JUDGMENT

       In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED, and

DECREED, that the Defendant’s unopposed motion for remand under sentence four (Doc. 16) is

GRANTED, and that this action is REVERSED and REMANDED to the Social Security Administration

for further administrative proceedings not inconsistent with the orders of this Court. See Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

       DONE and ORDERED this the 7th day of September 2021.

                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
